DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2 and 4-20 are pending in this application, Claims 14-20 are acknowledged as withdrawn, Claims 1, 2 and 4-13 were examined on their merits.

The objection to the Specification because of minor informalities in the Cross-Reference to Related Applications has been withdrawn due to the Applicant’s amendments to the Specification filed 10/12/2021.

The rejection of Claims 1-4, 6-8 and 10-13 under 35 U.S.C. § 103 as being unpatentable over Zhang et al. (2004) in view of Daher et al. (2015) and Kajander et al. (US 2006/0069069 A1) has been withdrawn due to the Applicant’s amendments to Claim 1.

The rejection of Claims 1-8 and 10-13 under 35 U.S.C. § 103 as being unpatentable over Zhang et al. (2004) in view of Daher et al. (2015) and Kajander et al. (US 2006/0069069 A1), as applied to Claims 1-4, 6-8 and 10-13, and further in view of da Silva Martins et al. (2013) has been withdrawn due to the Applicant’s amendments to Claim 1.
et al. (US 2017/0335512 A1), cited in the IDS, has been withdrawn due to the Applicant’s amendments to Claim 1.

Response to Arguments

Applicant’s arguments, see Remarks, filed 10/12/2021, with respect to the above rejections have been fully considered and are persuasive.  The above rejections have been withdrawn.  However, the Applicant’s amendments to the claims have necessitated the New grounds for Rejection herein.

Specification

The use of the term CLARISEB™, which is a trade name or a mark used in
commerce, has been noted in this application.  The term should be accompanied by the
generic terminology; furthermore the term should be capitalized wherever it appears or,
where appropriate, include a proper symbol indicating use in commerce such as ™, © ,
or ® following the term.  




(i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be
respected and every effort made to prevent their use in any manner which might
adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-13 are newly rejected under 35 U.S.C. § 103 as being
unpatentable over Zhang et al. (2004) in view of Daher et al. (2015), both of record, as evidenced by Kajander et al. (US 2006/0069069 A1), of record, and Mohammadi et al. (US 2017/0335512 A1), cited in the IDS.

Zhang et al. teaches, “In this report, we describe a simple and efficient method to isolate intact trichomes from Arabidopsis leaves that over-comes these limitations to trichome analysis.  Our method is based on the removal of Ca2+, which ionically cross- links the pectins in the middle lamella that helps hold the trichome cells to the leaf epidermis.  
The middle lamella is important in abscission zones, and is responsible for holding cells together. The major component of the middle lamella is the anionic polysaccharide pectin.  In dicots, the primary pectin is rhamnogalacturonan I.  The backbone of rhamnogalacturonan I consists of long stretches of a 1, 2-linked polygalacturonic acid alternating with a 1, 2-linked rhamnose.  Attached to the rhamnose are side chains of mostly arabinose and galactose.  The unsubstituted polygalacturonic acid regions of the backbones of different pectin polymers are held together by ionic bridges formed by divalent Ca2+. During some cases of abscission, the ionic groups of the homogalac-turonan regions are methylated.  The methylation decreases the negative charges to which the Ca2+ binds, thus decreasing the number of ionic bridges.  This, in turn, decreases the ability of the adjacent cells in the abscission zone to hold together.  We exploited this property of pectins to dissociate upon Ca2+ removal from the middle lamella to develop a method to remove trichomes from leaves of Arabidopsis plants” (Pg. 221, Column 2, Lines 23- 41 and Pg. 222, Column 1, Lines 1-7).

Zhang et al. further teaches treating leaves (plant biomass) with the calcium chelator EGTA at a pH of 7.2 for at least an hour at up to 50 °C (Pg. 223, Column 1, Lines 23-28) to create a suspension, manually removing trichomes and isolating individual trichomes from the suspension and wherein the individual trichomes were dried (Pg. 222, Column 1, Lines 8-20 and Pg. 223, Column 1, Lines 29-34 and Column 2, Lines 1-6 and 20-24), and reading on Claims 1 in part, 2, 6, 7 and 8.
et al. teaches treating trichomes with a calcium chelator (EGTA) to remove calcium which cross-links with pectin to hold the trichomes on the leaf via the middle lamella which is rich in pectin/galacturonan and suspending the removed individual trichomes.

Zhang et al. does not teach a method wherein the plant biomass is suspended at a pH of less than 4.5 or wherein the plant biomass is contacted with one or more enzymes selected from the group consisting of a pectin lyase, pectate lyase and pectin methyl esterase, to effect the release of trichomes from the biomass, as now required by Claim 1;
wherein the one or more enzymes comprise from about 0.001 Kg to about 10 Kg by weight per metric ton of biomass-enzyme suspension, as required by Claim 4;
wherein the biomass-enzyme suspension has a pH of lower than about 2.5, as now required by Claim 5;
wherein the plant biomass comprises Stachys byzantina, as required by Claim 9;
wherein the individualized trichomes have an average length greater than 0.5 mm as measured by Weighted Average Fiber Length Test, as required by Claim 10;
wherein less than 8% of the individualized trichomes are less than 0.2 mm as measured by Weighted Average Fiber Length Test, as required by Claim 11;
wherein less than 6% of the individualized trichomes are less than 0.2 mm as measured by Weighted Average Fiber Length Test, as required by Claim 12;
or wherein less than 4% of the individualized trichomes are less than 0.2 mm as measured by Weighted Average Fiber Length Test, as required by Claim 13.
et al. teaches that the middle lamella between two cells is rich in pectin (Pg. 2, Column 2, Lines 9-11), notes that calcium chelators such as EDTA, HMP and CDTA, cause cell separation in plants (Pg. 3, Column 1, Lines 18-22) and that the pectinase pectin methyl esterase degrades de-esterified pectins weakening connections and leading to cell separation (Pg. 3, Fig. 2).

Kajander et al. teaches calcium chelators include EDTA, EGTA and CDTA (Pg. 2, Paragraph [0020)).

Mohammadi et al. teaches a method of producing individualized trichomes comprising contacting a trichome source with a chelating agent, including EDTA and EGTA, at a pH of less than 11 (encompassing the claimed amounts of a pH of less than 4.5 and about 2.5) (Pg. 12, Claims 1, 4 and 11) and that Arabidopsis is a known source of trichomes (Pg. 1, Paragraph [0006]) and that trichomes may also be obtained from Stachys byzantina (Pg. 1, Paragraph [0003]).







et al. of individualizing trichomes from Arabidopsis plant biomass by treatment with the calcium chelator EGTA (a functional equivalent of the calcium chelators EDTA and CDTA, as evidenced by Kajander et al.) at a temperature and pH of 7.2 with the use of pectin methyl esterase enzyme as taught by Daher et al. as well as using S. byzantina and a pH of less than 4.5 or about 2.5 as taught by Mohammadi et al. because this is no more than the substitution of an equivalent plant biomass source of trichomes and the application of known techniques (polygalacturonase to degrade pectin connections in the middle lamella region between plant cells which is responsible for trichome attachment to leaves and contacting trichome source with chelating agent at a pH of less than 11) to a known method (use of calcium chelators at pH of 7.2 to effect cell separation/release of trichomes from leaves by causing pectins to dissociate upon Ca2+ removal from the middle lamella) ready for improvement to yield predictable results (trichome release from leaves).  The MPEP at 2141 III. and 2144.06 II. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results

In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)

Those of ordinary skill in the art before the effective fling date of the claimed
invention would have been motivated to make this substitution based on the availability
of plant biomass and artisan preference. There would have been a reasonable
expectation of success in making this substitution because both plants are known
sources of trichomes.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make these modifications in order to effect trichome removal from leaves by attacking two components of attachment thereof, the calcium mediated ionic bridges which hold pectin polymers together in the middle lamella, which is disrupted by calcium chelator treatment and the degradation of de-esterified pectins in the middle lamella with pectin methyl esterase thereby weakening connections and leading to cell separation.  There would have been a reasonable expectation of success in making this modification because both calcium chelators at pH of less than 11 and pectin methyl esterase are individually known to dissociate/degrade pectin polymers in the region which attaches trichomes to leaves (middle lamella) thereby causing release thereof and the combining thereof would have been expected to achieve trichome release from plant biomass.


4, it would have been further obvious to one of ordinary skill in the art before the effective filing date on the instant invention to modify the method of Zhang et al., Daher et al. and Mohammadi et al. of preparing and isolating trichomes using pectin methyl esterase so that the concentrations of pectin methyl esterase is present at a concentration of about 0.001 Kg to about 10 Kg by weight per metric ton of the biomass-enzyme suspension because the determination of the optimal or workable ranges of the concentration of pectin methyl esterase in a trichome comprising plant biomass composition by routine experimentation and optimization of result effective variables is not inventive.  In this instance, the concentration of the enzyme component in the composition will directly affect the efficacy of the degradation of de-esterified pectins in the middle lamella with polygalacturonase thereby weakening connections and leading to cell separation/trichome release.  Those of ordinary skill in the art before the effective filing date on the instant invention would have been motivated to make this modification in order to obtain an enzyme composition which releases plant trichomes.  There would have been a reasonable expectation of success in making this modification because all of the cited references are reasonably drawn to the same field of endeavor, that is, Zhang et al. and Mohammadi et al. are drawn to the use of chelators to isolate trichomes from plant biomass by degradation of pectin and Daher et al. teaches that calcium chelators such as EDTA, HMP and CDTA, cause cell separation by degradation of pectin and that the pectinase pectin methyl esterase also degrades de-esterified pectins weakening connections and leading to cell separation.  



With regard to the limitations of Claims 10-13, these are inherent characteristics
of trichomes which have been individualized by the instantly claimed process.  As the
combined prior art performs the same method steps, the individualized trichomes
thereof would be the same and would have the same characteristics.  The MPEP at 2112 IV. and V. states:
"In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255)

Conclusion

No claims are allowed.



THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        01/20/2022

/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653